Title: Jacob Wagner’s Notes on a Letter from Rühle von Lilienstern, [ca. 20 May 1801]
From: Wagner, Jacob,Lilienstern, Rühle von
To: Jefferson, Thomas


               
                  [ca. 20 May 1801]Letter dated 11 Feby. 1801 at Dillenburg near Marburg.
               
               He proposes to establish three colonies under the authority of the U.S. to be peopled with emigrants from Germany, whose inducement to remove is the misery brought upon them by the prevailing war.
               1st. Colony, to be settled at New Holland, either in the gulf of Carpentaria or the unexplored bay opposite the Island of Timor.
               2nd. do. to be settled in Africa, at Dalagoa Bay, opposite the Island of Madagascar.
               3rd. do. in America adjacent to the U.States.  Quer. where?
               He wants to be head of the colonies, and to govern them by his family & friends: The U.States to defray the expense of the emigration and colonial settlement.
               He is 56 years old, the author of 30 volumes on economical and political subjects, &c. &c.
               His project is not fully developed, and does not appear to have been digested even by himself. The general advantage to be derived from the colonies he makes to consist in the extension of the American trade.
            